DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman US 6,154,240 (hereinafter “Hickman”, previously cited in office action dated 6/21/2021).
Regarding claim 1, Hickman discloses a suction device (1201) comprising: a suction hole member including a plurality of suction holes (1213 with 1233, refer to FIG. 2); 
a suction pump (col. 4, lines 7-14) connected to each of the plurality of suction holes, the suction pump configured to suction an air through the plurality of suction holes of the suction hole member to suction a suction target to the suction hole member; and 
suction state detectors (3000, which includes 2105, 2107 and 1205’, refer to col. 4, lines 15-19) that each measure airflow through and are disposed within (refer to FIG. 2) a corresponding one of the plurality of suction holes (indicating whether 1213 is covered or uncovered by a suction target) , and are each configured to detect a suction state (presence/absence of the suction target) of a corresponding suction hole corresponding to an end (see note below for explanation) of the suction target (paper 1105) suctioned to the suction hole member.
Note: Hickman teaches wherein the suction device (1201) may be of planar shape (Col. 3, lines 50-54, only the drum shape is shown) and the suction state detectors can detect an end of the suction target as irregular sizes, shapes, or skew levels of the suction target are readily detected (refer to Col. 5, lines 33-48).

Regarding claim 4, wherein each of the suction state detectors detects whether the plurality of suction holes is closed by the suction target.
Regarding claim 5, wherein the suction hole member includes the plurality of suction holes in a vicinity of the end of the suction target having a standardized size (capable, refer to MPEP 2114 and 2115).
Regarding claim 6, a printer (1101) comprising: the suction device according to claim 1; and a printing device (“printing means”) configured to print an image on the suction target suctioned to the suction hole member.
Regarding claim 8, a conveyance device (1101) comprising: the suction device according to claim 1, and a conveyor (“paper-path transport mechanism”, col. 3, lines 47-50) configured to convey the suction target along the suction hole member.
Allowable Subject Matter
Claims 3, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656